DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/18/2021 has been entered.  Claims 1 & 3-6 are pending in the application.  Claim 2 is cancelled.	

Claim Objections
Claims 1 & 3-6 are objected to because of the following informalities:
Claim 1, Line 20, the term “the inside” should read --an --
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) include the following.
 “cooling fluid circulating unit” in Claim 1, where the generic placeholder is “unit”, the functional language is either “cooling fluid circulating”, “discharges the cooling fluid that has passed through the cooling object part to an outside of the casing, and supplies the discharged cooling fluid downstream of an outlet of the impeller and upstream of the diffuser”, or “supplies the cooling fluid discharged to the outside of the casing to the diffuser through the plurality of nozzles”; and sufficient modifying structure is not provided; instant application Paragraph 0036 states the cooling fluid circulating unit 8 has a discharge pipe 81, providing sufficient modifying structure in the written description
 “cooling fluid circulating unit” in Claim 4, where the generic placeholder is “unit”, the functional language is either “cooling fluid circulating” or “supplies the cooling fluid discharged to the outside of the casing to each of the plurality of nozzles through the chamber”, and sufficient modifying structure is not provided; instant application Paragraph 0036 states the cooling fluid circulating unit 8 has a 
 “flow rate adjusting unit” in Claim 6, where the generic placeholder is “unit”, the functional language is either “flow rate adjusting” or “adjusts a flow rate of the cooling fluid supplied into the casing based on a detection result in the detector”, and sufficient modifying structure is not provided; instant application Paragraph 0045 states the flow rate adjusting unit 9 includes a control valve 92 and a controller 93, providing sufficient modifying structure in the written description
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 6, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “a detector that detects any one of a temperature of a coil of the motor, a rotational speed of the motor, and a power of the motor; and a flow rate adjusting unit that adjusts a flow rate of the cooling fluid supplied into the casing based on a detection result in the detector.”  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain the structure of the detector, how the detector works, how the detection result is determined in the detector, or how the flow rate adjusting unit adjusts to flow rate based on the detection result.
Regarding the detector, the term “detecting unit” --which is defines as the detector in instant application Paragraph 0078-- is used nineteen times in the specification, none of which provide any structural detail of what constitutes the detecting unit, or how it detects an undefined parameter.  Paragraph 0061 only further elaborates on the possible parameters which the detecting unit may detect, i.e., rotational speed or power of the motor.  There are many different types of detectors which can measure many different types of parameters.  For 
Regarding the detection result, the originally filed disclosure fails to provide sufficient written support for how the detection result is determined, formulated, or detected.  The term “determination result” was used once in the specification, in Paragraph 0018, which uses language substantially the same as the language used in Claim 6.  As such, Paragraph 0018 does not provide any description on how the determination/detection result is determined.  The term “detection result” is used eleven times in the specification.  Paragraphs 0047-0050 & 0052-0054 describe how the detection result is used to control the flow rate adjusting unit (control valve 92), but does not describe how the detection result is determined.  The correlation between a parameter and desired flow rate, via the flow rate adjusting unit, in a compressor varies greatly depending on the design and type of compressor.  For example, the shape of the motor casing, insulation surrounding the motor casing, air flow around the motor casing, the efficiency of bearings or impellers in the compressor all influence motor parameters, such as the motor temperature, fluid flow rate, and fluid pressure.  Therefore, specific algorithms are required for each compressor to determine how any one parameter is correlated to the fluid flow rate.  This algorithm is not provided in the specification.  As such, sufficient written description for how the determination result or detection result is determined and used to control the flow rate has not been provided in the application.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 6, the limitation ““a detector that detects any one of a temperature of a coil of the motor, a rotational speed of the motor, and a power of the motor; and a flow rate adjusting unit that adjusts a flow rate of the cooling fluid supplied into the casing based on a detection result in the detector”, is indefinite.
Regarding the detector, the term “detecting unit” --which is defines as the detector in instant application Paragraph 0078-- is used nineteen times in the specification, none of which provide any structural detail of what constitutes the detecting unit, or how it detects an undefined parameter.  Paragraph 0061 only further elaborates on the possible parameters which the detecting unit may detect, i.e., rotational speed or power of the motor.  There are many different types of detectors which can measure many different types of parameters.  For example, a hall sensor or opto-isolater can measure rotational speed; thermistors or infrared sensors can be used to measure temperature; voltage and/or current sensors can be used to help determine the motor power; and strain gauges, piezoelectric or optical sensors can be used to measure pressure.  This list is not exhaustive, and each possible parameter has multiple means of measurement.  The instant application has not provided either the required structural makeup of the detector or how the detector detects any of the claimed parameters.  
Regarding the detection result, the originally filed disclosure fails to provide sufficient written support for how the detection result is determined, formulated, or detected.  The term “determination result” was used once in the specification, in Paragraph 0018, which uses language substantially the same as the language used in Claim 6.  As such, Paragraph 0018 does not provide any description on how the determination/detection result is determined.  The term “detection result” is used eleven times in the specification.  Paragraphs 0047-0050 & 0052-0054 describe how the detection result is used to control the flow rate adjusting unit (control valve 92), but does not describe how the detection result is determined.  The correlation between a parameter and desired flow rate, via the flow rate adjusting unit, in a compressor varies greatly depending on the design and type of compressor.  For example, the shape of the motor casing, insulation surrounding the motor casing, air flow around the motor casing, the efficiency of bearings or impellers in the compressor all influence motor parameters, such as the motor temperature, fluid flow rate, and fluid pressure.  Therefore, specific algorithms are required for each compressor to determine how any one parameter is correlated to the fluid flow rate.  This algorithm is not provided in the specification.  As such, it is not clear how the determination result or the detection result are determined by using the detecting unit.

Allowable Subject Matter
Claims 1 & 3-5 are allowed.
Claim 1 is allowed for substantially the same reasons as provided in the reasons for allowance for Claim 2 in the 08/18/2021 Non-Final Rejection.  Applicant included all of the limitations of Claim 2, from the 02/03/2020 claim set, in amended Claim 1 of the instant claim set.  Therefore, instant Claim 1 is allowed.
Claims 3-5 depend on Claim 1, so are also allowed.

Claim 6 also depends on Claim 1, so would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a)/112(b), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Regarding the 112(f) claim interpretations, Applicant argues the intent of the limitations is not to invoke 112(f), and therefore should not be interpreted under 112(f).  Examiner disagrees.  Sufficient modifying structure was provided in Claim 1 for the cooling fluid supplying unit to not invoke 112(f), and the amendment of “detecting unit” to “detector” in Claim 6 prevents interpreting the term under 112(f).  However, sufficient modifying structure for the “cooling fluid circulating unit”, in Claims 1 & 4, and the “flow rate adjusting unit”, in Claim 6, does not prevent interpretation of the terms under 112(f).  As shown above, the three prong test was used for each term to determine if they should be interpreted under 112(f).
Applicant argues each of the claims provide sufficient modifying structure to prevent interpretation under 112(f) (see bottom of Page 9 to the top of Page 10 in 11/18/2021 Applicant’s Remarks).  However, it is not clear what structure in the claims Applicant believes provides sufficient modifying structure.  Applicant should define the cooling fluid circulating unit as a fluid line/passage in Claim 1, and the flow rate adjusting unit as a control valve in Claim 6 to prevent future interpretation under 112(f).
Regarding the 112(a) rejection for Claim 6, Applicant argues by amending the term “detecting unit” to “detector”, one of ordinary skill in the art would conclude sufficient written description is provided (see bottom of Page 10 to the top of Page 11 in 11/18/2021 Applicant’s Remarks).  Applicant has similar remarks for the use of the term “detection result”.  Although not 
Regarding the 112(b) rejection for Claim 6, Applicant argues by amending the term “detecting unit” to “detector”, one of ordinary skill in the art would conclude the claim is definite (see bottom of Page 12 in 11/18/2021 Applicant’s Remarks).  Applicant has similar remarks for the use of the term “detection result”.  Although not explicitly stated, it appears the core of Applicant’s argument is one of ordinary skill would understand how each of these structures/elements work without providing any more written description than what is provided in the instant application specification.  Examiner disagrees.  The essence of the Claim 6 rejection is how all of the limitations in Claim 6 are related to each other, not just the specific structure, or lack thereof.  Since the originally filed disclosure does not provide any details on the type of detector being used, one of ordinary skill in the art would not be able to determine how the detection result is determined or formulated.  Since one of ordinary skill in the art is not able to determine how the detection result is determined or formulated, one of ordinary skill in the art would not be able to determine how to properly adjust the cooling fluid flow rate via the flow rate .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776. The examiner can normally be reached Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DAVID N BRANDT/            Examiner, Art Unit 3746                                                                                                                                                                                            
/KENNETH J HANSEN/            Primary Examiner, Art Unit 3746